Citation Nr: 1030632	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether the failure to adjudicate a claim of entitlement to 
special monthly compensation under 38 U.S.C. § 1114(s)(1) by 
reason of being housebound in the May 1, 2003 rating decision was 
clear and unmistakable error.

2.  Entitlement to special monthly compensation under 38 U.S.C. 
§ 1114(s)(1) by reason of being housebound.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1969 to March 1971. 
 
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from September 2006 and December 2007 rating 
decisions by the Columbia, South Carolina, RO.  In the September 
2006 rating decision, the RO denied special monthly compensation 
by reason of being housebound.  In the December 2007 rating 
decision, the RO determined that it was not clear and 
unmistakable error for the RO to not adjudicate a claim for 
entitlement to special monthly compensation by reason of being 
housebound.

The issue of whether there was clear and unmistakable 
error in the May 1, 1998, rating decision, which granted a 
70 percent evaluation for posttraumatic stress disorder 
and a total rating for compensation based upon individual 
unemployability due to posttraumatic stress disorder has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  See statement 
from Veteran's representative, received January 2006.

The issue of entitlement to special monthly compensation by 
reason of being housebound is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no communication from the Veteran or his 
representative prior to May 1, 2003, that constituted a formal or 
informal claim for special monthly compensation under 38 U.S.C. 
§ 1114(s)(1) by reason of being housebound nor was it reasonably 
raised from a liberal reading of the Veteran's communications.

2.  The record does not establish that any of the correct facts, 
as they were known at the time, were not before the RO on May 1, 
2003, or that the RO incorrectly applied statutory or regulatory 
provisions at that time such that the outcome of the 
determination of the amount of compensation the Veteran was 
entitled to would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The RO's May 1, 2003 rating decision, which did not adjudicate a 
claim for entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(s)(1) by reason of being housebound, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  In this case, VCAA notice is not 
required because the issue presented involves a motion for review 
of a prior final rating decision on the basis of clear and 
unmistakable error.  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc). 

Moreover, as a clear and unmistakable error analysis depends upon 
the evidence and information of record at the time of the 
original decision, there is no assistance which can be provided 
at this time.  No additions to the record may be considered.



II.  Clear and Unmistakable Error

The Veteran contends that the RO committed clear and unmistakable 
error in the May 1, 2003, rating decision because it did not 
adjudicate and/or grant the Veteran entitlement to special 
monthly compensation under 38 U.S.C. § 1114(s)(1) by reason of 
being housebound.  

An unappealed decision of the RO becomes final and binding and is 
not subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Previous determinations which 
are final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2009).

In order to grant a motion for clear and unmistakable error, the 
Board must find that: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error must 
be undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

Clear and unmistakable error is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that when 
reviewed compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
If a claimant wishes to raise a claim of clear and unmistakable 
error there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  There is a 
presumption of validity to otherwise final decisions, and where 
such decisions are collaterally attacked, the presumption is even 
stronger.  See Grover v. West, 12 Vet. App. 109, 111-12 (1999).

After having carefully reviewed the evidence of record and the 
law extant at the time of the May 2003 rating decision, the Board 
concludes that there was no clear and unmistakable error in the 
May 1, 2003, rating decision in not adjudicating a claim for 
entitlement to special monthly compensation by reason of being 
housebound.  The reasons follow.

The Board finds that the Veteran did not file a formal claim for 
special monthly compensation under 38 U.S.C. § 1114(s)(1) until 
after the rating May 1, 2003, decision.  See April 30, 2004, 
submission from the Veteran.  Additionally, the Board had poured 
through the claims file page by page prior to May 1, 2003, and 
cannot find a communication from the Veteran or his attorney 
prior to May 1, 2003, that constitutes a formal or informal claim 
for special monthly compensation under 38 U.S.C. § 1114(s)(1) by 
reason of being housebound.  Therefore, the RO's failure to 
adjudicated and grant the claim in the May 1, 2003 rating 
decision is not clearly and unmistakably erroneous.  

Further, the Board has reviewed the record prior to May 1, 2003, 
to see if such issues were reasonably raised from a liberal 
reading of the Veteran's communications.  See Talbert v. Brown, 7 
Vet. App. 352, 356 (1995); Floyd v. Brown, 9 Vet. App. 88, 95-96 
(1996); E.F. v. Derwinski, 1 Vet. App. 324, 326 (1991).  For 
example, the Veteran was working until March 1996.  Thus, it 
would be difficult for one to argue that he was housebound.  VA 
treatment records in 1997 show that the Veteran was attending 
therapy associated with his posttraumatic stress disorder at a VA 
facility.  He described angry outbursts and difficulty 
concentrating.  Records are sparse from 1997 to 2002.  In 
December 2002, the Veteran attended a group Christmas lunch at 
VA.  See December 20, 2002, VA treatment record.  In January 
2003, he was seen with pain in the right shoulder and physical 
therapy was recommended.  He complained about the inability to 
play sports with his son, such as throwing a football and being 
unable to play golf.  The Veteran was attending Vietnam veterans 
group therapy at that time.  See January 28, 2003, VA treatment 
record.  In February 2003, he was attending group therapy 
regularly.  See February 12, 2003, and February 19, 2003, VA 
treatment records.  At that time, the Veteran was reporting 
increased thirst, which was related to his diagnosis of diabetes.  
He reported he was going to South Carolina.  See February 27, 
2003, VA treatment record.  In March 2003, it was noted the 
Veteran had undergone surgery for his right shoulder, which was 
better, according to the Veteran.  See March 11, 2003, VA 
treatment record.  

The Board finds that none of this evidence remotely reasonably 
raises a claim for entitlement to special monthly compensation by 
reason of being housebound.  There was no evidence whatsoever 
that the Veteran was confined to his home.  For example, he was 
attending group therapy regularly, he was expressing frustration 
about his inability to play sports with his son, including 
playing golf, he was traveling to South Carolina, and describing 
he was doing well after undergoing surgery on his right shoulder.  
This establishes clear evidence that the Veteran was NOT 
housebound.  

The Court has held that the Board is not required to conjure up 
issues that were not raised by the Veteran.  See Brannon v. West, 
12 Vet. App. 32 (1998) (although the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant).  The 
Board finds no basis whatsoever to find that the Veteran 
reasonably raised a claim, even on the most liberal reading of 
all the evidence prior to May 2003, for special monthly 
compensation by reason of being housebound.  

The Veteran has argued repeatedly that as of May 2003, he met the 
criteria for special monthly compensation by reason of being 
housebound.  See 38 U.S.C.A. § 1114(s)(1).  Under thus 
subsection, it states that if a veteran has a service-connected 
disability rated as total and has additional service-connected 
disability or disabilities independently ratable at 60 percent or 
more, that he can be deemed permanently housebound for VA 
purposes.  

In the May 1, 2003, rating decision, the RO granted service 
connection for additional, independent disabilities, and the 
Veteran claims that he then met the criteria for being 
permanently housebound on a schedular basis.  The RO informed the 
Veteran that his additional disabilities (other than 
posttraumatic stress disorder) combined to a 50 percent 
evaluation, and the Veteran claims that the RO intentionally has 
made this determination in error.  

The Board will make its own determination as to whether the 
Veteran's disabilities met the criteria for being permanently 
housebound as contemplated by 38 U.S.C.A. § 1114(s)(1).  A review 
of the evidence shows that a total evaluation based on individual 
unemployability had been granted effective March 22, 1996.  The 
only service-connected disability at the time was posttraumatic 
stress disorder rated as 70 percent disabling.  The May 1, 2003 
rating decision granted service connection for diabetes mellitus, 
which was rated as 20 percent disabling; peripheral neuropathy of 
the upper and lower extremities, each evaluated as 10 percent 
disabling; and diabetic retinopathy and erectile dysfunction, 
each evaluated as noncompensably disabling.  In this case, the 
disability rated as total is posttraumatic stress disorder.  See 
Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, beyond 
posttraumatic stress disorder, the Veteran has one additional 
disability ratable at 20 percent, and then four disabilities 
ratable at 10 percent each, but which involve a bilateral factor 
for both the upper and lower extremities.

The provisions of 38 C.F.R. § 4.25 (2009) address the combined 
ratings table, which is used when determining the combined 
evaluation for all of a veteran's service-connected disabilities.  
The disability evaluations are not simply added up.  For example, 
in this case, one would not add 20 percent to 40 percent 
(10 percent for each of the four extremities) to come up with a 
60 percent combined disability evaluation.  Rather, one would go 
to the table in 38 C.F.R. § 4.25.  

There, it states that to use the table, the disabilities will be 
arranged in the exact order of their severity, beginning with the 
greatest disability and then combined with use of table I.  Id.  
However, when a partial disability results from disease or injury 
of both arms or both legs, the ratings for the disabilities of 
the right and left sides will be combined as usual, and 
10 percent of this value will be added, not combined, before 
proceeding with further combinations.  38 C.F.R. § 4.26 (2009).  
The bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out, and the 
rating for such disabilities including the bilateral factor in 
this section will be treated as one disability for the purpose of 
arranging in order of severity for all further combinations.  Id.  

Here, the Veteran has 10 percent disability evaluations for both 
upper and lower extremities.  Going to the combined ratings 
table, 10 percent plus 10 percent equals 19 percent.  Then 
19 percent plus 10 percent equals 27 percent.  Then 27 percent 
plus 10 percent equals 34 percent.  Applying the bilateral factor 
to 34 percent, ten percent of 34 percent is 3.4.  Thus, adding 
the total combined evaluation of 34 percent for the upper and 
lower extremities, to 3.4, the combined evaluation including the 
bilateral factor becomes 37.4 percent, which rounds down to 
34 percent.  Because this is greater than the Veteran's 
20 percent evaluation, the 37 percent evaluation becomes the 
greatest evaluation.  Going to the combined ratings table, 
37 percent plus 20 percent equals exactly 50 percent.  See 
38 C.F.R. § 4.25.

Thus, while the Veteran had one total disability of posttraumatic 
stress disorder as of May 1, 2003, his combined evaluation for 
the other service-connected disabilities totaled 50 percent at 
the time of the May 1, 2003, rating decision.  Therefore, the 
Veteran did not meet the schedular criteria for special monthly 
compensation on account of being housebound.  See 38 U.S.C.A. 
§ 1114(s)(1).  Thus, this is further evidence that the claim for 
special monthly compensation on account of being housebound was 
not reasonably raised by the record because the Veteran's 
disability evaluations did not meet the schedular criteria laid 
out in the statute.  See id.

The Veteran has attempted to allege that the individual 
unemployability finding is the disability that is "total" and 
that you use the 70 percent evaluation for the posttraumatic 
stress disorder as part of the additional disabilities to 
determine if the Veteran has additional disability that combine 
to 60 percent.  That is not how the determination of special 
monthly compensation on account of being housebound is determined 
when the Veteran is in receipt of individual unemployability.  
See Bradley, supra.  The total rating for compensation based upon 
individual unemployability is not a separate total rating from 
all the service-connected disabilities.  Id.  In this particular 
case, it is clear that individual unemployability was awarded 
based upon the Veteran's posttraumatic stress disorder.  Thus, 
that is the disability that is total, and it may not be included 
in the determination of whether the Veteran has additional 
disabilities of 60 percent or greater.  Id.

Therefore, if the Veteran's claim is that VA failed to grant this 
particular benefit is based upon his disability evaluations, such 
failure cannot meet the standard of clear and unmistakable error 
and unmistakable error, as the Veteran did not meet the schedular 
criteria for special monthly compensation under 38 U.S.C. 
§ 1114(s)(1) based on a single service connected disability rated 
100 percent disabling with additional service-connected 
disabilities independently ratable at 60 percent or more.

Besides accusing VA of intentionally misapplying its own 
regulations, the Veteran claims that VA is relying on a 
misinterpretation of 38 U.S.C.A. § 1114(s) and cites to the VA 
Adjudication Procedure Manual rewrite of M21-1MR, Part IV, 
Compensation, Dependency and Indemnity Compensation, and Death 
Compensation, Subpart ii, Chapter 2, Section 41, paragraphs (b) 
and (c).  See May 15, 2009, letter.  Under that provision, it 
addresses veterans who are entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(l) through (n) and have 
additional disabilities that combine to 50 percent or more.  

The Board is at a complete loss as to how the Veteran has alleged 
he somehow falls under this provision, as special monthly 
compensation under 38 U.S.C.A. § 1114(l) through (n) contemplate 
a veteran who is in need of regular aid and attendance, to 
include being permanently bedridden and not having use of his 
eyes or extremities.  There is no evidence whatsoever that the 
Veteran meets any of the criteria under the provisions of 
38 U.S.C.A. § 1114(l) through (n).  This is an attempt by the 
Veteran to claim that his additional disabilities meet the 
schedular criteria for special monthly compensation by reason of 
being housebound because the M21-1MR that he cites above 
discusses independently ratable disabilities of 50 percent or 
more.  This argument is rejected entirely and the reliance that 
this M21-1MR provision applies is completely misplaced.

In sum, for the reasons described above, the RO's failure to 
adjudicate and/or grant special monthly compensation under 38 
U.S.C. § 1114(s)(1) was not clearly and unmistakably erroneous.  
The Board concludes that the correct facts, as known at the time, 
were before VA adjudicators at the time of the May 1, 2003, 
rating decision and that the statutory and regulatory provisions 
extant at the time were correctly applied.  There was no 
reasonably raised claim of entitlement to special monthly 
compensation on account of being housebound.  There was no error 
which was undebatable and of the sort which, had it not been made 
would have manifestly changed the outcome.  In this case, had the 
RO adjudicated the claim, it would have been denied because the 
Veteran neither met the schedular criteria for special monthly 
compensation on account of being housebound nor was such 
established factually for the reasons described above.  The 
appeal is denied, and the May 1, 2003, rating decision as to the 
failure to adjudicate and/or grant the claim for entitlement to 
special monthly compensation on account of being housebound is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board notes that it considered whether a decision in the 
issue that it referred in the Introduction regarding clear and 
unmistakable error in the May 1, 1998, rating decision was 
inextricably intertwined with the issue decided herein.  However, 
it found that no such relationship existed, as the issue in this 
case would be treated the same whether the Veteran's 
posttraumatic stress disorder was 70 percent disabling or 
100 percent disabling because a total rating for compensation 
based upon individual unemployability was granted as of the date 
the Veteran received the 70 percent evaluation.  See Bradley, 
supra.  


ORDER

The appeal for failure to grant special monthly compensation 
under 38 U.S.C. § 1114(s)(1) by reason of being housebound in the 
May 1, 2003 rating decision on clear and unmistakable error is 
denied.




REMAND

The Veteran has not been afforded a VA examination for the claim 
involving entitlement to special monthly compensation by reason 
of being housebound.  Therefore, additional development is 
warranted.

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the claims 
folder all outstanding VA medical records from July 2007 to the 
present.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  VA treatment records from July 2007 
to the present should be obtained.  If the 
search for any records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  The Veteran should be afforded a VA 
special monthly compensation examination 
with a physician.  All indicated tests and 
studies are to be performed.  The claims 
folder must be provided to the physician 
prior to the examination.  The physician 
should be provided a list of the Veteran's 
service-connected disabilities and their 
evaluations.  The physician is to indicate 
whether due to the service-connected 
disabilities, the Veteran is substantially 
confined to his dwelling and the immediate 
premises, and if so, is it reasonably 
certain that the disability or disabilities 
and resultant confinement will continue 
throughout his lifetime?  

The physician must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the physician's conclusions.  If  
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to be 
accomplished prior to completion of the 
examination report. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to special monthly 
compensation on account of being housebound 
should be readjudicated.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


